Citation Nr: 1541484	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable evaluation for residuals of prostate cancer with robotic prostatectomy.


REPRESENTATION

Veteran represented by:	Collin A. Douglas, Agent


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to September 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2012, the Veteran underwent a VA examination regarding his residuals of prostate cancer with robotic prostatectomy.  At the examination, there was no history of urinary tract or kidney infection.  The VA examination report noted that the Veteran's erectile dysfunction was at least as likely as not attributable to the residuals of prostate cancer with robotic prostatectomy.  However, there was no penile deformity or abnormality noted.  Private treatment records indicate that the Veteran complained of discoloration of his genitals in September 2013.  In December 2013, he reported recurrent bladder infections with gross hematuria.  These symptoms represent a worsening of the Veteran's service-connected disability or additional symptoms since the last VA examination.  Therefore, a new VA examination is required to obtain a contemporaneous evaluation of the Veteran's residuals of prostate cancer with robotic prostatectomy, to include erectile dysfunction.  See Caffrey v. Brown, Vet. App. 377 (1994).


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of prostate cancer with robotic prostatectomy, to include erectile dysfunction and bladder infections.  Utilize the appropriate Disability Benefits Questionnaire.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


